De Courcy, J.
The first count of the plaintiff’s declaration is on a promissory note for $1,000 signed by the defendant; and the second count is for $248 claimed to be due after an accounting between the parties.
There was testimony from which it could be found that the note, admittedly signed by the defendant, was for money lent previous to 1914, separate and distinct from the joint dealings of the parties; and as to the $248, that they ended their partnership transactions in July or August, 1915, had an accounting together, and agreed that this balance was due to the plaintiff. The defendant’s motion for a directed verdict was denied rightly.
The charge adequately covered the instructions requested by the defendant, with the possible exception of the first and ninth relating to the burden of proof. The only witnesses were the plaintiff and the defendant. The issue of fact raised by the evidence with reference to the note, was whether it represented an actual indebtedness for money lent or advanced by the plaintiff in connection with their earlier joint dealings which ended in 1914, ór was given as a mere memorandum of the amount of the plaintiff’s capital then invested in the partnership, and before the final adjustment between them. As the judge in substance instructed the jury, the -determination of that issue depended on whether they believed the story of the plaintiff or that of the defendant. *562And he explicitly instructed the jury, “If . . .it was given simply as a memorandum of the amount of capital invested, made at a. time when these people were partners, before the transaction \jic\ of the final accounts, and was simply a representation of the amount of capital involved, it did not create an indebtedness in and of itself and cannot be recovered upon as an indebtedness,, . . . Was it given for a consideration? Is it a valid indebtedness against this defendant? If it is not, your judgment on the matter, of the note, on the first count would be for the defendant. If it is, your judgment will be for the plaintiff for the amount of the note, with interest. ...”
As to the second count, there was ample evidence in "the testimony and letter of the defendant himself that this amount was due to the plaintiff in August or September, 1915, after the partnership dealings had ceased. The real issue before the jury was, whether this was a balance agreed to be due to the plaintiff on a final accounting by the parties. The plaintiff testified that it was; and the defendant apparently admitted that this amount was due notwithstanding two outstanding accounts. The trial judge fully instructed the jury, and said, “Was there $248 found due?- Did they strike a balance at some time of their cattle business, and was $248 due the plaintiff? If there was, he is entitled to it.”
At the close of the charge, the counsel for the defendant excepted to the “refusal to rule as I have requested.” The judge then inquired, “Anything inconsistent with your requests for instructions?” to which the only reply was “Yes.” As said in Williams v. Winthrop, 213 Mass. 581, 583: “Under these circumstances, if the defendant’s counsel had desired a specific instruction upon such an elementary principle as the burden of proof, he should have called it more pointedly than he did to the attention of the judge at the close of the charge. It is fair to infer that at some previous time full instructions had been given to the jury respecting the burden of proof, which it was not thought necessary to" repeat in every case.” The issues |Were few and distinct and their determination depended on the jury’s judgment as to the credibility of the respective parties. In substance the jury were told that unless they believed the plaintiff’s testimony as to the note and balance, they must find for the defendant.
*563Assuming that the failure to give more specific instructions as to the burden of proof was error, we are of opinion, that in the circumstances disclosed by this record, it did not injuriously affect the substantial rights of the parties. St. 1913, c. 716, § 1.

Exceptions overruled.